Case: 14-41401      Document: 00513537678         Page: 1    Date Filed: 06/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                      No. 14-41401                            FILED
                                                                           June 7, 2016

WILLIAM M. WILSON,                                                       Lyle W. Cayce
                                                                              Clerk


              Plaintiff - Appellant


v.


FRANCES E. MCGINNIS; DR. THERESA A. WHITT, Medical Director,


              Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:13-CV-204


Before REAVLEY, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       William M. Wilson, Texas state prisoner # 1654989, appeals the district
court’s grant of summary judgment in favor of Frances E. McGinnis and Dr.
Theresa A. Whitt. We AFFIRM.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41401    Document: 00513537678     Page: 2   Date Filed: 06/07/2016


                                 No. 14-41401

      This appeal stems from claims filed in district court by Wilson pursuant
to 42 U.S.C. § 1983 against McGinnis and Whitt in their individual capacities,
alleging that they acted with deliberate indifference in treating Wilson’s
sleepwalking episodes, resulting in injuries sustained upon falling from his top
bunk. During the relevant period, McGinnis was a clinical nurse specialist in
psychiatric and mental health employed by the University of Texas Medical
Branch, an agency of the State of Texas. Whitt was a medical doctor also
employed by the University of Texas. In response to Wilson’s claims, McGinnis
and Whitt invoked the defense of qualified immunity and moved for summary
judgment. The district court granted summary judgment in favor of McGinnis
and Whitt, and Wilson timely appealed.
      We review de novo a district court’s grant of summary judgment,
applying the same standards as the district court. Brauner v. Coody, 793 F.3d
493, 497 (5th Cir. 2015). Wilson bears the burden of overcoming the qualified
immunity defense asserted by McGinnis and Whitt, both of whom were
government officials during the relevant period. See Brown v. Callahan, 623
F.3d 249, 253 (5th Cir. 2010). In order for Wilson to meet this burden, he must
first show that McGinnis and Whitt violated his clearly established
constitutional rights by acting with deliberate indifference to his medical
needs.   See Gobert v. Caldwell, 463 F.3d 339, 345–46 (5th Cir. 2006).
Deliberate indifference is an extremely high standard to meet; unsuccessful
medical treatment, acts of negligence, medical malpractice, or a prisoner’s
disagreement with his medical treatment will generally not suffice. Id. at 346.
“Furthermore, the decision whether to provide additional treatment is a classic
example of a matter for medical judgment.” Id. (citation omitted).
      It is evident that the care rendered by both Whitt and McGinnis did not
meet the high threshold required to qualify as deliberate indifference: Wilson
has accordingly failed to overcome their qualified immunity. Whitt’s actions

                                          2
    Case: 14-41401    Document: 00513537678     Page: 3   Date Filed: 06/07/2016


                                 No. 14-41401

indicate an effort to address Wilson’s concerns. Upon first seeing Wilson after
he complained of nightmares that were causing him to fall from his bunk,
Whitt reviewed his medical file, found no record of a seizure disorder or a
medical indication that necessitated a lower bunk restriction, and exercised
her medical judgment to conclude that Wilson’s complaints were not medical
in origin and that, therefore, such a restriction would need to come from Mental
Health Services. After Wilson suffered injuries upon falling from his bunk,
Whitt saw him two additional times and ordered a temporary bottom bunk
restriction, then a permanent restriction, a sleep study, lab work, an x-ray, an
EKG, and prescribed different types of medication.         These decisions are
matters of medical judgment, and Wilson’s mere disagreement with the course
of treatment is not enough to qualify as deliberate indifference. See id.
      McGinnis also took various actions to address Wilson’s complaints. She
offered him supportive counseling, ordered lab work, provided two temporary
lower bunk restrictions, increased and adjusted his medication, and made
referrals to other departments to see if further adjustments to his medication
were warranted.       Wilson’s argument that McGinnis was deliberately
indifferent because she did not order a permanent bottom bunk restriction is
unavailing, because it represents a mere disagreement with McGinnis’s
methods to treat his medical problem. See id.
      Even after making every inference in favor of Wilson, Whitt and
McGinnis’s actions do not meet the high threshold required to qualify as
deliberate indifference. See id. The district court did not err in granting Whitt
and McGinnis’s summary judgment motion. We AFFIRM.




                                           3